08/17/2022


 1
                                                                                             Case Number: DA 22-0166

 2

 3

 4
                       IN THE SUPREME COURT OF THE STATE OF MONTANA
 5

 6
     STATE OF MONTANA,                           )              Cause No. DA-22-0166
 7                                               )
                   Plaintiff and Appellee,       )              ORDER FOR THIRD 30 DAY
 8       v.                                      )              EXTENSION TO FILE OPENING
                                                 )              BRIEF
 9
     DAKOTA SCHLICHENMAYER,                      )
10                                               )
                   Defendant and Appellant.      )
11

12                 Upon review of the Appellant’s Motion for Third 30 day Extension to file Opening
13
     Brief due to conflicting calendar events, and good cause therefrom:
14
                   It is hereby Ordered the 30-day extension has been GRANTED. Appellant has until
15
     September 14, 2022, to file the Opening Brief.
16

17
                                                                __________________________
18                                                              Supreme Court Justice
19
   cc: Jami Rebsom
20     Montana Attorney General’s Office

21

22

23

24

25

26

27

28
                                                                                                            1

                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                       August 17 2022